The Chancellor :—When a party is examined as a witness against another party in the cause, he stands in the same situation as any other witness, and may be cross-examined by the party against whom he is called; but his testimony cannot be used as evidence in his own favor. When he is examined before a master, in relation to his own rights in the cause, the examination is in the nature of a bill of discovery. There can be no cross-examination by his counsel; and he cannot give testimony in his own favor, except so far as his answers may be responsive to the questions put by the opposite party. To that extent, his answers are evidence in his own favor, on the same principle that the answer of a defendant, responsive to the bill, is evidence against the complainant. The ancient practice was to file written interrogatories for the examination of a party, to which he put in his answer in writing. The modern practice of examining orally before the master, does not alter the rights of either party. The examinant may accompany his answer by any explanation, fairly responsive to the interrogatory, which may be necessary to rebut any improper inference arising from the answer.
In this case, the fact that the examinant was in Trenton at the death of Le Roy, and for four days previous thereto, could raise no presumption that he was not in New York *124immediately before that time. The evidence in his own favor, which was attempted to be drawn from him by the questions put by his counsel, was not fairly responsive to the questions put by the other side, “ Where were you at the death of Le Roy ? and how long had you been there ?” The master, therefore, decided correctly in refusing to permit the examinant to answer the questions put by his own counsel; and this application to reverse the decision of the master is refused, with costs, to be paid by Colt, the applicant.